Citation Nr: 1747201	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-19 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased rating in excess of 30 percent prior to June 18, 2008 and 50 percent thereafter for migraines.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1977 to December 1977, February 1978 to March 1983, and from December 2003 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in November 2015 and was remanded for further development.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's migraines were not manifested by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability prior to June 18, 2008 and were manifested by manifested by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability thereafter.

2.  The Veteran's service-connected disabilities render her unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent prior to June 18, 2008 and 50 percent thereafter for migraines have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  General Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




IV.  Analysis

Period Prior to June 18, 2008

The Veteran contends that her headaches prior to June 18, 2008 were more severe than the 30 percent disability rating she was provided.  Under DC 8100, a 30 percent disability rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent disability rating is warranted for migraines with frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The evidence of record does not support a higher rating.  The Veteran contends that her headaches are severe enough to warrant a 50 percent rating.  In January 2014, the Veteran submitted a headache log which documented which days of the month she had headaches from January 2008 to May 2009.  While this log shows that the Veteran had headaches more than once per month, it does not show that these headaches were productive of severe economic inadaptability.  

Additionally, the Veteran's medical records prior to June 2008 are silent for mention of headaches that were productive of severe economic inadaptability.  The Veteran submitted a statement in January 2016 that in 2008, she was receiving treatment for her headaches and that she was missing three to five days a month of work due to her headaches.  However, the Veteran was still working at that time.  Because the preponderance of the evidence does not show that the Veteran's headaches resulted in severe economic inadaptability, a higher rating is denied.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  




Period From June 18, 2008

The Veteran is currently service-connected for migraines evaluated as 50 percent disabling under Diagnostic Code (DC) 8100.  Fifty percent is the maximum rating allowed under DC 8100.  DC 8100 assigns a 50 percent evaluation for migraines for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Neither the Veteran nor her representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The only DC that would provide a higher rating is 8105, which provides an 80 percent disability rating for severe chorea.  The Veteran's medical records do not indicate that she has chorea.  In fact, a medical examiner noted in April 2009 that the Veteran did not have any symptoms of chorea.   The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.  Therefore, the Veteran's claim for an increased rating in excess of 50 percent disabling for her service-connected migraines is denied.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

II.  Total Disability Rating Based On Individual Unemployability (TDIU) 

A.  Legal Criteria

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for consideration as to whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).

B.  Analysis

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board acknowledges the Veteran had previously filed a separate claim for a TDIU.

The Veteran contends she is unable to secure or follow a substantially gainful occupation due to her service-connected disabilities.  The Veteran's total combined disability rating was 70 percent disabling effective June 18, 2008.  On that date, the Veteran's migraines were rated as 50 percent disabling.  As such, the Veteran met the schedular requirement under 38 C.F.R. § 4.16(a) as of June 18, 2008.  For the reasons explained below, the Board finds that the Veteran's service-connected disabilities do render her unemployable.

The Veteran was afforded an examination in April 2009.  The examiner noted the Veteran had a college degree in criminology and social studies and that the Veteran was three courses way from her Master's Degree.  The examiner noted the Veteran's work history.  From 1988 to1998, the Veteran worked for the Department of Corrections, which she left in order to be closer to her mother.  From 2001 to 2003, the Veteran worked as a probation officer and left when she was called up for active duty.  Between 2004 and 2008, the Veteran was unemployed because her husband preferred that she not work.  Since 2008, the Veteran had been working for Disabled American Veterans as a service officer.

The Veteran was afforded an examination for her headaches in January 2014.  The examiner noted the Veteran's diagnosis of migraines and that the Veteran took medication for her headaches.  The examiner noted the Veteran had prostrating and prolonged attacks of migraine headaches more than once per month.  The examiner noted the Veteran's headaches did impact the Veteran's ability to work.  The examiner noted the Veteran took off seven to eight days every month from work due to headaches.  The Veteran stated that her supervisor at work allowed her to take time off to shut her door and relax for some time.  The examiner stated that the Veteran's headaches did not result in total economic inadaptability.

In January 2016, Mrs. R., one of the Veteran's co-workers, submitted a statement.  Mrs. R. stated the Veteran had constant headaches, despite changing the lights out over her desk, and being allowed to sit in a dark room to rest.  Mrs. R. stated that the Veteran would have to leave work early or stop doing her job to deal with her headaches.  

The Veteran was afforded another examination for her headaches in June 2016.  The examiner noted the Veteran's diagnosis of migraines and her symptoms of nausea, vomiting, sensitivity to light and sound, and changes in vision.  The examiner stated the Veteran's headaches impacted her ability to work.  The Veteran had been working full-time but had reduced her hours and then had to be let go as she went over her sick leave.  The examiner opined that he could not state that the Veteran was unemployable due to her headaches occurring two to three days per week unless she was on continuous medical management.

The Veteran submitted a letter in June 2016.  The letter was dated May 2016 and was her resignation letter to her employer, saying she could no longer do her job because of her headaches, which made her feel like her head was about to explode almost daily.  In August 2016, the Veteran explained that her employer had told her she was missing too much time due to her headaches and that it was a problem, so she resigned.

While two examiners have stated the Veteran is not unemployable, the Veteran's medical records show that she seeks continuous care for her headaches.  The Veteran's statements about how much time she missed from work, a buddy statement of a co-worker, Mrs. R., and the Veteran's resignation letter from work along with the fact that her employer told her that the time she was missing was a problem, all show that the Veteran is unable to work.  

The Board finds that the evidence is at least in equipoise and that the benefit of the doubt applies.  Therefore, the Board finds that a TDIU is warranted.


ORDER

Entitlement to an increased rating in excess of 30 percent prior to June 18, 2008 and 50 percent thereafter for migraines is denied.

A TDIU is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


